Mr. Justice Breese delivered the opinion of the Court: The counsel for the plaintiff in error have argued this ease as though it was an attempt to establish a resulting trust. ¡Nothing of that kind is claimed. The question is, has Hall the superior equity as against the legal title ? If he has, then it was the duty of the court to_ regard Forbes as the trustee of that title for the benefit of Hall, and to decree it out of him for Hall’s benefit. The facts are uncontroverted. Forbes knew of the entry by Cheeny, in fact, he paid Cheeny’s money into the land office for the land, and took the receipt in Cheeny’s name. This entry was never abandoned, and though canceled, by mistake, when the mistake was corrected Cheeny’s entry was in full force. The subsequent entry by Forbes cannot defeat Cheeny’s right thus legally acquired. Of Cheeny’s rights Forbes had full notice, and that is sufficient to make him a trustee for Cheeny, or for his assignee, Hall. The land officers, the entry being legal, could not by any act of theirs divest the equitable title acquired by Cheeny without his consent, or the consent of his assignee, and the right exists in Hall to pursue the legal title into the hands of Forbes who acquired it with full notice. The case of McDowell v. Morgan et al., 28 Ill. 532, is “ on all fours ” with this case. The plaintiff in error cannot be permitted to hold the legal title he has acquired against the older equity of defendant in error. Though the answer of plaintiff in error was sworn to, yet, as it does not deny any material allegation in the bill, the doctrine that it must be overcome by two witnesses has no application. As to the denial of a demand for a conveyance before suit brought, this will inure to the benefit of plaintiff in error, so far as to relieve him from the payment of costs in the court below, but no farther. We are not disposed to allow the claim of the plaintiff in error to the purchase-money and taxes, he avers in his answer he has paid on this land. It is very evident that the plaintiff in error, contrary to equity and good conscience, with full knowledge of all the facts and circumstances attending the entry and purchase of the land by the defendant in error, bought to deprive the defendant of it most unjustly, and in a mode thoroughly tinctured with fraud. We do not, therefore, think he is in a position to claim the equitable interposition of this court, or that such conduct furnishes a just foundation for the relief he seeks. The averment in the answer that complainant did not make any demand for the title before suit brought, and no proof produced that he did make such demand, can have no other effect than to relieve the plaintiff in error from the payment of the costs, which the Circuit Court did, by adjudging the costs against the defendant in error. Perceiving no error in the decree, it must be affirmed. Decree affirmed.